Title: From Alexander Hamilton to Thomas Parker, 12 July 1799
From: Hamilton, Alexander
To: Parker, Thomas


          
            Sir,
            N. York July 12th. 1799
          
          According to a return from Mr. Hadgdon, Superintendt. of military stores, the following Articles have been forwarded to Mr. Joseph Tidball for the use of your Regt.
          
            
              629
              Hats
              2216
             
              — Prs. of shoes
            
            
              704
              Stocks
              2216
              
              — Socks
            
            
              704
              Stock Clasps
              21
              
              — Inf: Sergeants Coats
            
            
              318
              Inf. priv. Coats
              42
             
              — Vests
            
            
              330
              Vests
              22
              
              — Music Coats
            
            
              1324
              lin: Overalls
              680
              
                Blankets 3 pr.
            
            
              2623
              Shirts
              12
              
                Rugs
            
            
              108
              Sergeants Do.
              64
              
                Epaulets worsted—
            
          
          I presume they could not have arrived at the time of your writing if they had I am at a loss to account for the deficiency you complain of. Should they, as I expect, be still on the road you will open a communication with Mr. Tidball, endeavour to accelerate the delivery and let me hear from you on the subject
          With great considn &c
          Col: Parker—
        